TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00070-CV


                                         J. T., Appellant

                                                  v.

               Texas Department of Family and Protective Services, Appellee


                   FROM THE 146TH DISTRICT COURT OF BELL COUNTY
         NO. 294,567-E, THE HONORABLE JACK WELDON JONES, JUDGE PRESIDING


                                           ORDER

PER CURIAM

               Appellant J. T. filed his notice of appeal on February 9, 2021. The appellate

record was complete on March 2, 2021, making appellant’s brief due on March 22, 2021. On

March 22, 2021, counsel for appellant filed a motion for extension of time to file appellant’s

brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order Yolanda Cortes Mares to file

appellant’s brief no later than April 12, 2021. If the brief is not filed by that date, counsel may

be required to show cause why she should not be held in contempt of court.

               It is ordered on March 24, 2021.


Before Chief Justice Byrne, Justices Baker and Smith